DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              MICHAEL HELLER and ROBERT TRIBBLE,
                          Appellants,

                                    v.

U.S. BANK NATIONAL ASSOCIATION, MTGLQ INVESTORS LP, BANK
                    OF AMERICA, ET AL.,
                         Appellees.

                              No. 4D18-1794

                          [November 7, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Susan     R.   Lubitz,    Judge;   L.T.    Case    No.
502014CA003878XXXXMB.

  Michael Heller, Jupiter, pro se, and Robert Tribble, Lake City, pro se.

  Richard S. McIver and H. Michael Muniz of Kass Shuler, P.A., Tampa,
and James S. Telepman of Cohen, Norris, Wolmer, Ray, Telepman &
Cohen, P.A., North Palm Beach, for appellees.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.